Name: Commission Regulation (EC) No 2535/98 of 26 November 1998 amending Regulation (EEC) No 3046/92 with regard to information provided by the tax authorities
 Type: Regulation
 Subject Matter: trade;  taxation;  trade policy;  economic analysis;  information and information processing
 Date Published: nan

 Avis juridique important|31998R2535Commission Regulation (EC) No 2535/98 of 26 November 1998 amending Regulation (EEC) No 3046/92 with regard to information provided by the tax authorities Official Journal L 318 , 27/11/1998 P. 0022 - 0022COMMISSION REGULATION (EC) No 2535/98 of 26 November 1998 amending Regulation (EEC) No 3046/92 with regard to information provided by the tax authoritiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (1), as amended by Commission Regulation (EEC) No 3046/92 (2), and in particular Article 30 thereof,Whereas a key element of the Intrastat system consists in the use of value added tax information on intra-Community transactions in order to ensure that the exhaustiveness of the statistics can be checked;Whereas it is appropriate to specify in a restrictive manner the information which may be the subject of transmission between the administrative authorities in the Member States responsible for the application of laws on value added tax and those responsible for the establishment of statistics relating to the trading of goods between Member States;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the statistics relating to the trading of goods between Member States,HAS ADOPTED THIS REGULATION:Article 1 The following paragraph 2 is added to Article 8 of Regulation (EEC) No 3046/92:'2. The provision of information of a fiscal nature referred to in Article 11(4) of the Basic Regulation by a Member State's administrative authorities responsible for the application of laws on value added tax to the departments in that Member State responsible for compiling statistics relating to the trading of goods between Member States is limited to information which those liable to account for VAT are required to provide in accordance with Article 22 of Directive 77/388/EEC.`Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 November 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 316, 16. 11. 1991, p. 1.(2) OJ L 307, 23. 10. 1992, p. 27.